MARTIN (Robert M.), Judge.
Defendant was indicted for first degree burglary, and was ultimately tried (upon the State’s election) for second degree burglary, upon a proper indictment and after the warrant for arrest was amended. From a conviction of second degree burglary and a sentence of 30 to 40 years, defendant appeals, assigning error to the instructions of the trial judge.
We find that defendant must have a new trial. He was charged with second degree burglary, an offense under G.S. 14-51. An essential element of that offense, as derived from the common law, is the intent of the perpetrator to commit a felony after accomplishing the breaking and entering of a dwelling house belonging to another in the nighttime. State v. Whit, 49 N.C. 349 (1857). In the case before us, the indictment alleged that defendant’s intent was to commit larceny. The trial judge properly instructed the jury that the State had the burden of proof on the issue of defendant’s intent. However, nowhere in the record does it appear that the trial court defined the term “larceny” in its instructions, an omission which was prejudicial to defendant and erroneous under our case law. See State v. Elliott, 21 N.C. App. *72555, 205 S.E. 2d 106 (1974). The conviction appealed from is vacated and the case is remanded for new trial.
New trial.
Judges Mitchell and Erwin concur.